UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 ALEKSANDR KOGAN,                                                       :
                                                                        :   19 Civ. 2560 (PAE)
                                              Plaintiff,                :
                                                                        :
                            -v-                                         :           ORDER
                                                                        :
 FACEBOOK, INC., et al.,                                                :
                                                                        :
                                              Defendants.               :
                                                                        :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        On November 26, 2019, the Court issued an order to show cause, as plaintiff had not filed

an affidavit of service or a waiver of service of the summons and complaint on the docket of this

case. Dkt. 17. On December 2, 2019, plaintiff filed a motion for leave to file a waiver of service

form or, in the alternative, to extend time for service of the complaint, Dkt. 18, in addition to

declarations, Dkts. 19–20, and a memorandum of law in support, Dkt. 21. On December 5,

2019, defendants filed a motion for sanctions under Rule 11, Dkt. 22, and a memorandum of law

in support, Dkt. 23. Defendants also filed a letter that expressed their intention to respond to

plaintiff’s motion for leave to file a waiver of service, and that also included an affidavit of

service of their Rule 11 motion.

        The Court prefers to first address plaintiff’s motion for leave to file a waiver of service

and to determine whether this case should be dismissed for, e.g., plaintiff’s failure to serve

defendants or file a waiver of service within 90 days of the date of removal. Accordingly, the

Court stays defendants’ motion for sanctions pending resolution of plaintiff’s motion.

        The Court sets the following briefing schedule for plaintiff’s motion:



                                                         1
         x   Defendants’ opposition is due December 16, 2019; and

         x   Plaintiff’s reply is due December 23, 2019.

      SO ORDERED.

                                                    
                                                  ____________________________________
                                                  Paul A. Engelmayer
                                                  United States District Judge


Dated: December 6, 2019
       New York, New York




                                             2
